—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered March 10, 1998, which, to the extent appealed from, denied plaintiffs’ motion to dismiss the defendant’s counterclaim for malicious abuse of process, unanimously reversed, on the law, without costs, the motion granted and the counterclaim dismissed. The Clerk is directed to enter judgment accordingly.
The complaint was issued and used for its intended purpose, i.e., the recovery of $120,000 from defendant. Mere service of a summons and complaint “is not legally considered process capable of being abused [citation omitted]” and, thus there was no “unlawful interference with [defendant’s] person * * * or property” (Curiano v Suozzi, 63 NY2d 113, 116; Williams v Williams, 23 NY2d 592, 596). Concur—Sullivan, J. P., Nardelli, Williams and Andrias, JJ.